01/06/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0238

                                           DA 20-0238
                                        _________________

ALPS PROPERTY & CASUALTY INSURANCE
COMPANY, d/b/a Attorneys Liability Protection
Society, A Risk Retention Group,

            Plaintiffs and Appellees,

      v.
                                                                    ORDER
KELLER, REYNOLDS, DRAKE, JOHNSON &
GILLESPIE, P.C., RICHARD GILLESPIE, BRYAN
SANDROCK, GG&ME, LLC, a Montana Limited
Liability Company, and DRAES, INC., a Montana
Close Corporation, CHARLES JOSEPH SIEFERT
and THOMAS Q. JOHNSON,

            Defendants and Appellants.
                                   _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Mike Menahan, District Judge.

                                                   For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  January 6 2021